COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-260-CV
 
PARKER
COUNTY HOSPITAL DISTRICT                                   APPELLANT
D/B/A CAMPBELL HEALTH
SYSTEM
 
                                                   V.
 
NANCY
BLAIR                                                                       APPELLEE
                                                                                                        
                                               ----------
              FROM
THE 43RD DISTRICT COURT OF PARKER COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant=s Motion
To Dismiss Appeal As Moot.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the appeal as
moot.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the
appellant, for which let execution issue. 
See Tex. R. App. P. 43.4.
PER CURIAM
PANEL D:   HOLMAN, GARDNER, and WALKER, JJ. 
 
DELIVERED:  February 15, 2007




[1]See Tex. R. App. P. 47.4.